Honorable Swain Burkett - Page 2


            Where a proposed rural high sohool dis-
trfct does not contain more than Sean elementary dis-
tricts but does contain an area greater than 100 6quare
miles, the issue is governed entirely by the majority
will of the entire proposed distriot as expressed buy
voters at an election called by ttrecounty sohoel bead
for such purposeB and it is skotneaessary that a major=
ity of the voters or of the sohoe trusts.8 in the in-
dividual sohoe aisw0ts fnrolvea con8smt to the rorn-
atioa of the prepesed district, The Count Bear& of
School Trustees or Sale County 090 liayfibl
                                          a:,*CU,Sa .Db
Non 22& Civ, &$%a9 1240Sa wa (2tlj956 ermr iian(r~
juawat oorreatj;Wise CoS.Ds NOB 2 o!~Castro County
vs* Castro County Soho@ Trustees, Cir+ Appor 141 SW0
(2d) 1028, error refg Mb* View C, Sa De vsb Rlanao
cow-kg Board or s8hoOi Trtdm7, civa fip~~ 149 3, w,
(2d) 224, error dismb,$judgment ccrreotQ
            In Oakville I@ Se D$ 764 County Sohael Trus-
tees* 178 S, w. (2aj 5474 (writ rote) i4volrPng an elsc-
tion ror the creation of a rWa1 high school district te
be oonpdsed.or two inaopenaent aohool districts and r$ve
common school districtswhich containeda greater area
than 100 square miles, whiah election was autherize~
and held under the protfsfeas of Artiole 29226, t,CaSr,
the contenteonwas made that the eleotion held wa8 teia
as but one voting plase was provided for in said *lee*
tion, and that the law implies that a reaaonalls,nwrbrr
of voting places must be provided for ia an eledtirn
held under provlsfons of Artfele 20226 ror the orsatioa
of a rural high sohool district embraoingan area sf
more than 100 sqpParemile&~
            93~8court or cl-m 4pss.i~ in ommli
this contention stated that tke ~railursto prsviae7 sr
more than one voting place was at rest an irregularity,
that an attack upob an else&fen for irregularitiesec-
cursing En conneotibn thsrewith nnst b6 directly ma0e
by way of an election contest im which it must be ohswn
that the irregularitycomplrfdoa Qf affiaateQ tbe result
of the election, The judgme& of the trial court re;-
fusing to enjoin the county Sshoof Trustees from sstabp,
lishing the proposed rural higk 8ohasl ~letriab in ao-
cordance with the results ef th8 aPeatier was affirme&
           We agree with the aon0lnaisn submitted in
yaur enlightsniagbrief on the quo&ion and ars of ths
:


    Honorable Swain ,Burlcett
                            - Page 3


    o$hion that the holdi,ngof the @mart P&Itbs QahkJ,X*
                                         thereof
    base is controlling,that the f~?tiB(p&       is to
    recogntze a diimretion LO the County War4 of Bchool.
    Trustees in such an election to determihehew patip
    voting boxes or places ahaul be ro;viWI, 0 the .re-
    posed high school district where Bhe electt@D $a ii
                                                      B
    be held, dnd that unless it can be show& in B proper
    eleotien contest that the a&en of the CatlntgSchool
    Board In provif&i&g+d%ing laose In the eleoU.On ma-
    teriallr affected the fesuEt of the e5ec%loa, the dis-
    cretio&ri a?tion wiiL be su&ainea and the 6leotimn
    will,be upheld*